Citation Nr: 0114107	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-12 952	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.  


REPRESENTATION

J. McN., Attorney at Law, represented by:  Daniel G. 
Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

In July 2000, the Board of Veterans' Appeals (Board) issued a 
decision concerning the issue of "[w]hether the attorney fee 
agreement is reasonable."  The attorney appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (hereinafter the Court).  The Court granted 
the joint motion of the parties, which proposed that the 
Court vacate the Board's July 19, 2000 decision "denying 
Appellant direct payment of attorney fees from the 
veteran['s] . . . past-due benefits, payable on account of an 
increased rating for lumbosacral strain based upon the award 
of service-connection for postoperative residuals of 
herniated nucleus pulposus" and remand the matter to the 
Board to dismiss the appeal for lack of subject-matter 
jurisdiction in accordance with Scates v. Gober, 14 Vet. App. 
62 (2000)(en banc).  In its December 27, 2000 Order, the 
Court vacated the Board's decision and remanded the matter to 
the Board with directions to dismiss the matter of direct-
payment fee eligibility.


FINDINGS OF FACT

1.  In a July 19, 2000 decision, the Board concluded that the 
criteria for charging a fee for services for representation 
related to the issues of entitlement to service connection 
for postoperative residuals of herniated nucleus pulposus 
(HNP) of L5 and entitlement to an increased rating for 
lumbosacral strain are not met, and that a fee in excess of 
$0 for services rendered on the veteran's behalf for 
representation before the Department of Veterans Affairs (VA) 
and the Board in connection with the claims of entitlement to 
service connection for postoperative residuals of HNP of L5 
and entitlement to an increased rating for lumbosacral strain 
is excessive and unreasonable.  

2.  The VA regional office (RO) has not adjudicated in 
accordance with the normal adjudication procedures the issue 
of eligibility of payment of the attorney's fee from past-due 
benefits resulting from the April 2000 addition of dependents 
to the veteran's compensation, effective from September 1, 
1990.  


CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 2000); Scates v. Gober, 14 
Vet. App. 62 (2000)(en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Scates v. Gober, 14 Vet. App. 62 (2000)(en banc), in a 
unanimous decision, the full Court held that all issues 
involving entitlement or eligibility for attorney fees under 
direct-payment contingency-fee agreements must first be 
addressed by the RO in accordance with the normal 
adjudication procedures and cannot be the subject of sua 
sponte or other original Board review.

The record reflects that the RO, in a January 24, 2000 rating 
decision, granted a 40 percent disability evaluation for the 
service-connected lumbosacral strain, residuals, HNP, 
effective from August 15, 1990.  That disability had been 
rated as 10 percent disabling.  Because this action would 
result in the payment of past-due benefits to the veteran, 
and because there was an attorney representing the veteran 
before VA, the RO contacted the Board on February 10, 2000 to 
determine if there was a fee agreement on file at the Board.  
Cf. 38 C.F.R. § 20.609(g) (a copy of all agreements for 
payment of fees for services before VA and the Board must be 
filed with the Board within 30 days of execution).  The Board 
responded on the same date that no fee agreement was on file 
at the Board or at the VA Office of General Counsel.  The RO 
notified the veteran and the attorney of the rating action by 
a letter dated February 14, 2000.  The award, dated February 
10, 2000 and authorized on February 12, 2000, did not provide 
for withholding of any part of the past-due benefits for 
possible payment of an attorney's fee.

Meanwhile, the Board sent a letter dated February 11, 2000 to 
the attorney, informing him that the RO had recently advised 
the Board of the payment of past-due benefits and that the 
Board did not have a fee agreement on file.  The letter also 
advised the attorney of the requirement to file a fee 
agreement.  The attorney responded to the Board's letter in 
March 2000 with a copy of a March 10, 2000 fee agreement, and 
other attachments, copies of which he also sent to the RO.  
The attorney informed the Board that he was seeking to have 
his attorney fee paid directly by VA from any lump sum 
payment due the veteran.  He had attached documents that did 
not appear to relate to the veteran, so the Board telephoned 
him concerning these documents.  The telephonic discussion 
also included the subject of the attorney's fee.  After the 
attorney was informed that there had been no final Board 
decision and that, therefore, he could not charge a fee for 
his work to date, he advised that he would not be charging a 
fee.  This conversation was memorialized in a letter dated 
March 20, 2000 from the Board to the attorney.  The letter 
informed the attorney that the Board was advising the RO to 
pay the veteran all of any past-due benefits to which he 
becomes entitled, and that, if the attorney had a different 
understanding of the conversation, he should notify the Board 
as soon as possible.  The Board informed the RO on March 21, 
2000 that it did not have to withhold any past-due benefits 
resulting from the recent award, and that the RO should 
inform the Board if future entitlement to past-due benefits 
is established.  

By a letter dated March 27, 2000 and received by the Board on 
April 5, 2000, the attorney stated that "under no 
circumstances do I waive any fee possible."  Also in late 
March 2000, the RO received information concerning the 
veteran's dependents.  In April 2000, the dependents were 
added to the veteran's compensation effective from September 
1, 1990.  This action resulted in the award of past-due 
benefits to the veteran.  The RO informed the veteran and the 
attorney of this action by a letter dated April 27, 2000, and 
indicated that $2,077.40 was being withheld from the past-due 
benefits pending a determination by the Board of whether a 
fee should be paid to the attorney.  The RO then sent the 
veteran's claims folder to the Board.

In the meantime, the Board, in response to the attorney's 
March 27 letter, informed the attorney by a letter dated 
April 6, 2000 that the veteran had been paid all the past-due 
benefits to which he was entitled as a result of the January 
24, 2000 rating decision, and that the Board would not 
consider whether the attorney was entitled to direct payment 
of a fee from those past-due benefits.  He was also advised 
that he could ask the Board to formally review his fee 
agreement for reasonableness, with reference to 38 U.S.C. 
§ 5904(c)(2) and 38 C.F.R. § 20.609(i).   

By a letter dated May 3, 2000, the Board informed the 
attorney and the veteran that it would review the March 10, 
2000 fee agreement for reasonableness on its own motion 
pursuant to 38 U.S.C. § 5904(c)(2).  This led to the Board's 
July 19, 2000 decision concerning whether the attorney fee 
agreement was reasonable. 

In its July 19, 2000 decision, the Board framed the issue in 
terms of "[w]hether the attorney fee agreement is 
reasonable."  In the July 19, 2000 decision, the Board did 
not address the payment of the attorney's fee from the past-
due benefits that had resulted from the January 2000 rating 
decision.  As the attorney had been informed, the total 
amount of those past-due benefits had been disbursed to the 
veteran.  The Board also did not specifically address the 
$2,077.40 withheld by the RO from the past-due benefits that 
had resulted from the addition of dependents to the veteran's 
compensation award.  Rather, the Board based its July 19, 
2000 decision on the finding that the appellant was not 
eligible for payment of attorney fees because there was no 
final Board decision on the underlying issue; therefore, the 
Board concluded that a fee in excess of $0 was unreasonable 
and excessive.  In short, as indicated in the July 19, 2000 
decision, the Board determined that the veteran did not meet 
the requirements to be able to charge a fee under 38 U.S.C. 
§ 5904(c) and 38 C.F.R. § 20.609(c).  It did not address the 
matter of payment of the fee under 38 U.S.C. § 5904(d).

It is clear that the Board's July 19, 2000 decision was based 
on a determination of non-eligibility by the attorney for 
payment of an attorney's fee, on the basis that the 
requirements of 38 U.S.C. § 5904(c) and 38 C.F.R. § 20.609(c) 
had not been met.  Nonetheless, this decision would or could 
also have the effect of determining whether the attorney 
should be paid from the $2,077.40 withheld from the veteran's 
past-due benefits by the RO.  The RO has not adjudicated, in 
accordance with normal adjudication procedures, the issue of 
whether the attorney should be paid from the past-due 
benefits withheld.

Under Scates, the Board lacks jurisdiction to determine the 
appellant's eligibility for direct payment of attorney fees 
out of the veteran's past-due benefits.  Pursuant to the 
December 27, 2000 Order of the Court, the Board must dismiss 
the matter of direct-payment fee eligibility for lack of 
subject-matter jurisdiction.  


ORDER

The issue of eligibility for direct payment of attorney fees 
from past due benefits withheld under the provisions of 
38 U.S.C.A. § 5904(d) is dismissed.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeal

 




